Citation Nr: 1219483	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-48 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for throat cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The Veteran had active military service from March 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) following an appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As noted in a January 2012 VA Form 21-4138 (Statement in Support of Claim), the Veteran's representative, on behalf of the Veteran, canceled a scheduled hearing before a member of the Board.  Neither the Veteran nor his representative has requested that the hearing be rescheduled.  

Finally, the Board notes that in the above-noted March 2010 rating decision, the RO granted the Veteran service connection and assigned a noncompensable rating for bilateral hearing loss.  The Veteran filed a timely notice of disagreement (NOD) to the rating assigned, and in November 2011 the RO issued a statement of the case (SOC).  A review of the claims file, to include records associated with Virtual VA, does not reflect that the Veteran has submitted a substantive appeal.  As such, the issue of an initial compensable rating for bilateral hearing loss is not for appellate review.  


FINDINGS OF FACT

1.  The Veteran is shown to have had duty in the Republic of Vietnam during his period of active military service.  

2.  The Veteran has been diagnosed and treated for squamous cell carcinoma of the right tonsil.  

3.  At the time of the Veteran's claim for service connection for throat cancer in November 2009, the medical records reflected no evidence of the disease; hence, there was a lack of a current disability at that time, and records since November 2009 do not reflect a diagnosis or treatment for cancer.  


CONCLUSION OF LAW

The Veteran does not have throat cancer that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant.

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The Veteran submitted his claim for benefits in November 2009, and was notified that same month on how to substantiate his claim.  In particular, the Veteran was asked to provide information regarding his claimed exposure to Agent Orange/herbicides.  He was also informed that medical evidence needed to show a current disability.  The November 2009 letter further provided Dingess notice on how effective dates and disability ratings were determined.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He has been afforded a meaningful opportunity to participate in the development of his claim, and has identified evidence he believes supports his claim, which VA has obtained.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been satisfied.

Likewise, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's service treatment records are of record, as are identified private medical records from Kingsport Day Surgery; Wellmont Holston Valley Medical Center; and Meadowview Ear, Nose, and Throat Specialists.  Medical records from the VA Medical Center (VAMC) in Mountain Home, Tennessee, are also associated with the claims file as well as VAMC Mountain Home treatment records associated with Virtual VA.  

The Veteran was not afforded a medical examination with respect to his claim.  The Board notes that at the time of the Veteran's claim for service connection for throat cancer in November 2009, the medical records reflected no evidence of disease; hence, there was a lack of a current disability at that time, and records since November 2009 do not reflect a diagnosis or treatment for cancer, only a history of cancer.  In light of the evidence, there is no requirement to obtain an examination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Therefore, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record, and the Board is unaware of any such evidence.  

II.  Analysis

The Veteran is seeking service connection for throat cancer.  The throat, or pharynx, includes the nasopharynx, oropharynx, and laryngopharynx.  See Dorland's Illustrated Medical Dictionary, 1447 (31st ed. 2007).  Private treatment records document an earlier diagnosis and treatment for squamous cell carcinoma of the right tonsil.  No other cancer associated with the throat has been diagnosed.  Tonsils (palatine) are located on either side of the oropharynx.  Id. at 1963.  The Veteran alleges that the cancer was the result of herbicide exposure in service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term 'herbicide agent' means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309 (2011).  
A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Here, the evidence reflects that the Veteran served in Vietnam from May 1965 to May 1966.  As such, he is presumed to have been exposed during such service to an herbicide agent.  

Initially, the Board notes that squamous cell carcinoma of a tonsil is not one of the listed diseases for which service connection may be presumed based on exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.  Furthermore, while the diseases for which service connection may be presumed based on exposure to herbicide agents include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), as noted above, a tonsil is located in the oropharynx and not in the lung, bronchus, larynx, or trachea.  Otherwise, the medical evidence does not reflect that cancer of the lung, bronchus, larynx, or trachea has been diagnosed.  Therefore, entitlement to service connection for throat cancer, which includes a diagnosis of squamous cell carcinoma of the right tonsil, is not established based on this presumption.  

While service connection may not be granted in this case on a presumptive basis as due to herbicide exposure, the Veteran is not precluded from establishing service connection with evidence that a disability was incurred during service or is otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With that said, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  It is well settled that in order to be considered for service connection, a claimant must first have a current disability.  

Here, a review of the Veteran's service treatment records (STRs) reflects treatment for pharyngitis in April 1962 and an upper respiratory infection with pharyngitis in November 1963.  Otherwise, the STRs are negative for any evidence of throat or tonsil cancer.  Post-service medical records document the Veteran's diagnosis and treatment for squamous cell carcinoma of the right tonsil.  However, at the time of the Veteran's claim for service connection for throat cancer in November 2009, the medical records reflected no evidence of disease; hence, there was a lack of a current disability at that time (as compared to a history of diagnosis and treatment), and records since November 2009 do not reflect a diagnosis or treatment for cancer.  

In this regard, a review of the private treatment records reflects a right tonsillectomy and a diagnosis of invasive squamous cell carcinoma noted in a pathology report from Indian Path Medical Center, dated in April 2009.  Later that same month, the Veteran was seen by D. R. O., M.D., of Meadowview Ear, Nose, and Throat Specialists.  A treatment note of that visit reflects an impression of T2N0M0 squamous cell carcinoma of the right tonsil status post tonsillectomy.  The treatment note's "Plan" indicated that the Veteran's cancer was stage two but that the Veteran had a high chance of cure.  It was recommended that the Veteran complete therapy with post-operative radiation for potential microscopic residual and/or metastatic disease in the cervical lymphatics.  

The Veteran subsequently underwent radiation treatment, which medical records indicate ended in June 2009.  Thereafter, treatment notes from Dr. D. R. O., dated in September 2009 and March 2010 reflect an impression of, in particular, surveillance for suspected neoplasm and no evidence of disease.  In the March 2010 note, the Veteran was noted to be doing well with no complaints, had gained weight, and had no trouble with eating or drinking, however he did report minimally dry mouth.  On physical examination the Veteran's lips and gums were normal, oropharynx showed a left tonsil with nothing on the right, the base of the tongue was palpated and visualized to be soft and pink, the neck had no adenopathy, and salivary and thyroid gland examinations were normal.  

In this case, the evidence shows that the Veteran's cancer was eradicated prior to November 2009 with Dr. D. R. O finding no evidence of the disease as early as September 2009, following the Veteran's radiation treatment.  This finding is consistent with Dr. D. R. O.'s previous report, as noted in the April 2009 treatment note, that with treatment there was a high chance of cure and the radiation therapy was to combat potential microscopic residual and/or metastatic disease.  Additionally, both private and VA treatment records reflect no recurrence of cancer.  

Therefore, notwithstanding the Veteran's presumed exposure to herbicides based on his service in Vietnam, in light of the medical evidence as discussed above and the lack of a current diagnosis of cancer, the Board finds that service connection for throat cancer is not established.  


ORDER

Entitlement to service connection for throat cancer is denied. 



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


